                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                           WEWORK COMPANIES INC.,
                                   8                                                       Case No. 5:18-cv-04543-EJD
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING PLAINTIFF’S
                                                 v.                                        MOTION FOR RECONSIDERATION
                                  10
                                           WEPLUS USA LLC, et al.,                         Re: Dkt. No. 71
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff’s motion for leave to file motion for reconsideration is GRANTED. The Court’s

                                  14   September 2019 Order Granting Defendant’s Motion to Dismiss for lack of jurisdiction is

                                  15   amended. See Dkt. 63. The Court originally granted Defendant’s motion and dismissed the case

                                  16   with prejudice. However, pursuant to Hampton v. Pacific Investment Management Co. LLC, 869

                                  17   F.3d 844, 846 (9th Cir. 2017) dismissal for lack of subject-matter jurisdiction should be without

                                  18   prejudice. Accordingly, the Court amends its September 2019 Order in that it dismisses the action

                                  19   without prejudice.1

                                  20            IT IS SO ORDERED.

                                  21   Dated: January 7, 2020

                                  22                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26

                                  27   1
                                        An amended order will follow this Order.
                                  28   Case No.: 5:18-cv-04543-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                                                 1
